Citation Nr: 1505967	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  13-25 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1952 to May 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the issue on appeal for additional development in January 2014 and July 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's headache disability clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated beyond its natural progression during active service.


CONCLUSION OF LAW

A headache disability was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in April 2010 and April 2012.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service medical and personnel records, VA treatment and examination reports, private medical statements, and statements in support of the claim.  VA efforts in September 2014 to obtain additional information from the Veteran concerning reports of treatment for headaches prior to active service were unsuccessful.  In a January 2015 statement, he reported that he had no additional evidence to provide in support of the claim.  

The development requested on remand in January 2014 and July 2014 has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  

A Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  

Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by the Veteran's service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

Service connection can be granted for certain chronic diseases, including organic diseases of the nervous system, if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Lay evidence presented by a Veteran concerning a continuity of symptoms after service may be considered credible, and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  

In determining whether evidence submitted by a Veteran is credible, VA may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341 (1999) (where the claimant was also a physician, and therefore a medical expert, Board should properly consider the appellant's own personal interest in the outcome of the case).  

The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another provided an adequate basis for doing so is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2014).

The Veteran contends that he has a headache disability as a result of active service, including as a result of his duties as a radio operator.  In support of his original claim, statements were received in July 1955 from his spouse and parents.  His spouse dated the onset of headaches to late 1951 and his parents stated that they could not pinpoint the precise time when the disorder began.  

The service medical records show that upon enlistment examination in March 1952 the Veteran reported a medical history of having frequent or severe headaches and a loss of memory or amnesia.  He also reported that he had a brain concussion playing football in 1948.  An examination revealed no abnormality.  Sick call treatment records note treatment for headaches on several occasions from September 1952 to January 1954.  Records dated in May 1954 show he was admitted with treatment for a sharp throbbing pain in the left temple region.  It was noted he reported that in 1949 he had been knocked out for several hours in a football game after having been struck in the left temple area.  He reported that since that time he had occasionally had left-sided headaches, and that over the past three months they had become more severe and frequent, occurring about every two weeks.  The diagnosis was migraine headaches, cause unknown, and it was noted the disorder "DNEPTE" (did not exist prior to entry).  A subsequent May 1954 notation found headaches were incurred in line of duty and DNEPTE.  In January 1955, he was admitted to the hospital for a Board of Medical Survey and following evaluation the diagnosis was changed to emotional instability reaction manifested by inability to tolerate tension, frequent and disabling headaches, and rigid personality structure.  It was further noted that he had a history of headaches and maladjustment prior to entering service.  Service personnel records are negative for evidence of active service prior to March 1952.

An October 1955 private medical statement noted the Veteran was first seen in October 1946 and that at that time he reported having headaches with a diagnosis of migraine in 1944.  It was noted that his headaches had persisted since 1944 and in October 1946 were occurring daily.

VA treatment records dated in September 2002 noted a positive history of migraine headaches.  It was further noted that the Veteran denied having had any migraine headaches in 25 years.

A July 2010 private medical statement noted the Veteran reported a history of having had severe headaches during and since active service.  It was noted the Veteran believed his headaches were stress-induced while he worked as a radio and Morse code operator.  The physician found he had severe headaches since 1954 which started while he was in service. 

VA examination in February 2014 based upon an in-person examination and review of the claims file included a diagnosis of headaches.  The examiner found that it was absolutely clear and unmistakable that a headache disorder pre-existed active service and that the disorder was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The rationale for the opinion included evidence of treatment for headaches and migraines from October 1946 to January 1947, evidence of the Veteran having sustained a concussion in 1949, and the examiner's review of records which were found not to have demonstrated evidence that the headaches were aggravated by military service.  

Based upon the evidence of record, the Board finds that Veteran's headache disability clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated beyond its natural progression during active service.  The opinions of the February 2014 VA examiner are found to be persuasive and based upon adequate rationale.  The opinions are shown to have been based upon a thorough review of the evidence of record and adequate consideration of the credible evidence of record.  

The Veteran's statements as to the onset or increase in headache symptoms during active service are found to be not credible due to inconsistency with the other evidence of record.  In fact, the Veteran admitted having had frequent headaches in his report of medical history upon enlistment examination and in July 1955, his spouse reported he had headaches in late 1951, prior to active service.  His reports of increased headache symptoms during active service in May 1954 are also found to be not credible in light of the subsequently obtained medical evidence indicating he had experienced daily headaches in October 1946 and the medical board evaluation showing substantially the same symptomatology.  The Board finds the opinions of the May 1954 service department examination and the July 2010 private physician are not credible to the extent they found the Veteran's headaches were onset or did not exist prior to service because they were based upon a reported history that was not credible, and upon an incomplete record.  The service department physician in May 1954 and July 2010 physician did not have access to evidence that show that the headaches existed prior to service, or the more complete medical record that was reviewed by the most recent VA examiner.  Reonal v. Brown, 5 Vet. App. 458 (1993) (VA is not required to accept the credibility of a medical opinion which is based upon an inaccurate factual history).  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board finds that the evidence clearly and unmistakably shows that headaches preexisted service and were not aggravated during service.  Therefore, the claim must be denied.


ORDER

Entitlement to service connection for headaches is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


